


Exhibit 10.14

 

December 17, 2012

 

Mr. Robert F. Reich

150 S. Kainalu Drive

Kailua, Hawaii 96734

 

Dear Bob:

 

The purpose of this letter is to amend and restate the terms of your employment
with Hawaiian Telcom Communications, Inc. and any of its subsidiaries and
affiliates as may employ you from time to time (collectively, and together with
any successor thereto, the “Company”).  Specifically, except as provided in
Sections 8 and 9 below, this letter amends, restates and replaces, in its
entirety, your prior employment letter agreement dated March 5, 2007, as amended
by those certain amendments to the employment letter agreement dated September
24, 2007, May 13, 2008 and December 21, 2009 (collectively, the “Prior
Employment Agreement”). Notwithstanding anything herein to the contrary, you
will continue to be an employee at-will of the Company.

 

1.                                                        Position:  Senior Vice
President, Chief Financial Officer and Treasurer

 

2.                                                        Direct Report:  You
will report to the Chief Executive Officer.

 

3.                                                        Base Salary:  $326,400
per year (the “Base Salary”), payable in accordance with the Company’s customary
payroll practices.  Paydays are expected to be every other Friday (total of 26
pay days a year).  Your paycheck will be delivered to you or made available to
you on such dates.  If a payday falls on a holiday or weekend, you may pick up
your paycheck on the weekday immediately preceding the payday.

 

4.                                                        Annual Performance
Award:  You will continue to be eligible to participate in an annual performance
compensation plan (“Performance Compensation Plan”) established by the Company’s
Board of Directors (the “Board”) or Compensation Committee thereof, at a target
level that is specified by the Compensation Committee (currently specified as
65% of your eligible salary), as it may be amended from time to time by the
Board or Compensation Committee. The actual performance award, if any, shall be
pursuant to the terms and conditions set forth in the Performance Compensation
Plan and shall be payable at such time as performance awards are paid to other
senior executive officers who participate therein. Payment of any annual
performance award will be subject to your continued employment with the Company
through the date the performance award is paid pursuant to the Performance
Compensation Plan.

 

--------------------------------------------------------------------------------


 

5.                                      Equity Award:  Subject to approval by
the Board or the Compensation Committee, you will continue to be eligible to
receive equity awards from time to time pursuant to the Company’s 2010 Equity
Incentive Plan (or successor plan) with such terms and conditions as determined
by the Board or the Compensation Committee, in its sole discretion.

 

6.                                      Employee Benefits:   You will continue
to be eligible to participate in Company employee benefit plans and programs
commensurate with your position and seniority. This currently includes three (3)
weeks vacation for each completed twelve (12) month period of service with a
maximum carryover of six (6) weeks.  Please note that the Company reserves the
right to change its benefits package at its sole discretion.

 

7.                                      Severance Benefits:  You will be
eligible to participate and receive the severance benefits provided in the
Company’s Executive Severance Plan, subject to all of the terms and conditions
of the Executive Severance Plan. You hereby acknowledge and agree that the only
severance benefits you are eligible to receive from the Company will be pursuant
to the Executive Severance Plan and that you are not eligible to receive any
severance benefits under your Prior Employment Agreement.

 

8.                                      Certain Restrictions:  You will continue
to comply with, and be bound by, the Hawaiian Telcom Business Protection
Agreement entered into by and between you and the Company dated May 13, 2008, a
copy of which is attached hereto as Exhibit A.  Additionally, you will continue
to be subject to the policies, practices and procedures maintained by the
Company as set forth in the Company’s Code of Business Conduct, employee
handbook and other Company policies, which may be modified from time to time.

 

9.                                      Arbitration:  You will continue to
comply with, and be bound by, the Arbitration Agreement entered into by and
between you and the Company dated May 13, 2008, a copy of which is attached
hereto as Exhibit B.

 

10.                               Interpretation and Severability:  The words of
this letter will be interpreted according to their common meaning.  If any
provision of this letter is deemed unenforceable for any reason, said provision
will not affect the remaining terms of this letter and a court, upon motion by
the Company, may amend said provision so as to render it valid and enforceable
while providing to the Company the maximum protections permitted by law.  Hawaii
law will govern the interpretation and enforcement of this letter.

 

If you agree with the terms of employment set forth in this letter, please
indicate your understanding and agreement by executing in the space provided and
returning this letter to me by December         , 2012.  By executing in the
space provided you acknowledge that no promises, representations, understandings
or agreements, either oral or in writing, were made with you that are
inconsistent with the terms of this letter and that this letter will, in any
event, supersede any such prior or contemporaneous promises, representations,
understandings, or agreements including, without limitation, the Prior
Employment Agreement.

 

2

--------------------------------------------------------------------------------


 

I look forward to continue working with you in building, developing and
integrating the Company into a strong business with a positive community
presence.

 

 

Sincerely,

 

 

 

 

 

/s/ Eric K. Yeaman

 

Eric K. Yeaman

 

President and Chief Executive Officer

 

 

Understood, accepted and

 

agreed to on this 17th day

 

of December, 2012

 

 

 

 

 

/s/ Robert F. Reich

 

 

Robert F. Reich

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HAWAIIAN TELCOM BUSINESS PROTECTION AGREEMENT

 

This Agreement is between Hawaiian Telcom, Inc. (“Company”) and

 

Robert F. Reich (referred to here as “I” or “my”“).

 

1.1                               In consideration for my employment, I agree as
follows:

 

1.2                               Safeguard of Confidential Information.  My
relationship with the Company is intended to be one of trust and confidence.  I
acknowledge that I may have access to Confidential Information (as defined
below) about the Company.  During and following my employment with the Company,
I shall exercise the highest degree of care in safeguarding the Confidential
Information against loss, theft or disclosure and comply with any and all
company policies related to such Confidential Information.  I will not use any
Confidential Information for any purpose other than Company business.

 

1.3                               Confidential Information

 

“Confidential Information” means information related to any aspect of the
Company’s business that is either not known by Company competitors or is
proprietary information that has been developed using Company time and
resources.

 

The following are more specific examples of Confidential Information:

 

·                                          marketing, sales, promotional, and
training materials;

 

·                                          information about current and
potential customer buying habits, needs or preferences;

 

·                                          contact information about
decision-makers within companies that do business or that may do business with
the Company and other customer specific information related to current or
potential customer buying decisions;

 

·                                          Company personnel information,
including compensation and bonus programs, Company personnel policies, forms and
employee names, job descriptions, disciplinary notices or compensation and
contact information;

 

·                                          forms, software or other information
for tracking customer contacts;

 

--------------------------------------------------------------------------------


 

·                                          market or product launches, capital
expenditure forecasts or limitations, planned or forecasted network upgrades;

 

·                                          advertising materials and strategies;

 

·                                          Company vendor agreements;

 

·                                          distribution methods and strategies,
compensation structures and advertising/promotional strategies;

 

·                                          Any information constituting a “trade
secret” within the meaning of the Hawaii Uniform Trade Secrets Act, Haw. Rev.
Stat. chapter 482 B.(1)

 

·                                          internal documents relating to labor
relations

 

1.4                               Return of Company Property.  I understand that
all Confidential Information is the exclusive property of the Company. I will
promptly return all Confidential Information, including copies, notes or
summaries, to the Company in the event that my employment is terminated, for any
reason.

 

1.5                               Non-competition, Solicitation, or Inducement
of Customers or Employees

 

(A)                               During my employment and for twelve (12)
months following termination for any reason [cumulatively referred to as the
“Designated Period”] I will not: (i)  directly or indirectly compete with the
Company’s business, products or services in the State of Hawaii nor (ii) 
directly or indirectly make any contact or communication of any kind for the
purpose of soliciting, inviting, inducing, encouraging or requesting any
customer to: (a) transfer its business from the Company to me, my business or my
new employer’s business; or (b) open a new account with me, my business or my
new employer’s business; or (c) otherwise induce or encourage a Company customer
to discontinue or reduce its business with the Company.

 

(B)                               During the Designated Period, I will not
solicit, induce or attempt to induce any employee into terminating his/her
employment with the Company.

 

--------------------------------------------------------------------------------

(1)  The Hawaii Uniform Trade Secrets Act defines “Trade Secret” as follows:

‘Trade Secret’ means information, including a formula, pattern, compilation,
program device, method, technique, or process that:

(1)  Derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and

(2)  Is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

[Haw. Rev. Stat. §482B-2]

 

2

--------------------------------------------------------------------------------


 

2.                                      NO OBLIGATIONS UNDER PRIOR, THIRD PARTY
AGREEMENTS I represent that:  (i) I am not obligated under any other agreement
or understanding that would affect the Company’s rights or my performance or
duties to the Company.  I further represent that I have provided to the Company
complete and accurate copies of any non-solicitation, confidentiality,
non-competition or similar agreement between me and any former employers that
may be in effect.

 

3.                                      REMEDIES

 

3.1                               Injunctive Relief.  I agree that a breach of
any of my promises in this Agreement would irreparably damage the Company. 
Accordingly, I understand that the Company reserves the right to take prompt
court action to stop any breach or threatened breach of this Agreement.

 

3.2                               Accrual and Payment of Commissions Conditioned
on Compliance with Agreement.  Notwithstanding any agreement to the contrary, I
agree that the accrual and payment of any commissions to me are conditioned on
my compliance with this Agreement.  I authorize the Company to withhold any
commissions where the Company forms a reasonable, good faith belief that I have
breached this Agreement.  Under the above circumstances, said commissions may be
held by the Company, pending a final determination by a court or arbitrator, as
the case may be, as to whether I have violated this Agreement.  In the event of
a final determination that I did not violate this Agreement, the Company will
promptly pay over to me the commissions in dispute, including any interest
earned thereon calculated at a rate of six percent per annum. In the event of a
final determination that I violated this Agreement, any commissions withheld
will become the exclusive property of the Company. This section 3.2 will
constitute a written authorization for withholding of wages pursuant to Hawaii
Revised Statutes section 388-6.

 

3.3                               Attorney Fees.  In the event of any breach of
this Agreement, the prevailing party will be entitled to an award of all costs
and attorneys’ fees reasonably incurred in defending or enforcing the prevailing
party’s rights.  Attorney’s fees will not be limited by the amount of monetary
relief received.

 

4.                                      EMPLOYMENT AT-WILL

 

I acknowledge and agree that this Agreement does not alter the employment-at
will relationship.  I affirm that either I or the Company may terminate the
employment relationship at any time, with or without notice, and with or without
cause.

 

5.                                      ADDITIONAL TERMS

 

5.1                               Venue and Governing Law.  I agree that any
claim in connection with this Agreement may only be filed in a court of
competent jurisdiction in Honolulu, Hawaii.  Further, this Agreement will be
interpreted in accordance with the laws of the State of Hawaii.

 

3

--------------------------------------------------------------------------------


 

5.2                               Successors and Assigns.

 

This Agreement will inure to the benefit of the Company’s successors,
purchasers, and assigns.

 

5.3                               Severability and Judicial Power to Conform
Agreement to Law.  If any provision of this Agreement will be held invalid, its
invalidity will not affect any other provision of this Agreement that can be
given effect without the invalid provision.  Further, in the event that a Court
determines that any part of this Agreement is unenforceable for any reason, the
Court, upon motion by the Company, will be empowered to modify such term(s) to
render the Agreement enforceable while according to the Company the maximum
benefit and protection of its interests allowable by law.

 

6.                                      EMPLOYEE’S UNDERSTANDING

 

I acknowledge that (i) I have read each and every paragraph of this Agreement;
(ii) I have had an opportunity to consult with legal counsel concerning the
terms of this Agreement; and (iii) that I fully understand this Agreement.  I
also acknowledge that this agreement does not supersede any other agreement(s)
between me and the Company.

 

 

Hawaiian Telcom, Inc.

 

 

 

 

/s/ Robert F. Reich

 

By

/s/ Kevin Nystrom

Employee Signature

 

Its: Chief Operating Officer

 

 

Robert F. Reich

 

May 13, 2008

Employee Name

Date

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ARBITRATION AGREEMENT

 

In consideration for my employment, Hawaiian Telcom, Inc. and I agree that any
legal dispute that I or Hawaiian Telcom, Inc. may have that arises out of or
relates to my employment shall be resolved through final and binding
arbitration. The Arbitration Rules, Procedures and Protocols of Dispute
Prevention & Resolution, Inc., (“DP&R”) located in Honolulu, Hawaii, as may be
amended from time to time, shall apply to this Arbitration Agreement. In the
event of a dissolution of DP&R, the procedures established in the Hawaii Uniform
Arbitration Act, as amended [Haw. Rev. Stat. Chapter 658A] will apply.  The
Arbitrator will be authorized to provide all remedies recognized by law
according to the claim asserted, but shall not be empowered to provide any
additional relief or remedies as would otherwise be permitted under the Hawaii
Uniform Arbitration Act. [Haw. Rev. Stat. Chapter 658A]

 

 

 

Hawaiian Telcom, Inc.

 

 

 

 

/s/ Robert F. Reich

 

By

/s/ Kevin Nystrom

Employee Signature

 

Its: Chief Operating Officer

 

 

Robert F. Reich

 

 

Employee Name

 

 

 

May 13, 2008

 

 

Date

 

 

--------------------------------------------------------------------------------
